Memorandum by the Court,
Appeal by the petitioner *585from an order of the County Court of Albany' County, entered August 22, 1968, which denied, without a hearing, his application in the nature of coram nobis to vacate a 1964 judgment of conviction. Upon the present record there is sufficient documentary evidence in the form of psychiatrists’ reports and the transcripts of the proceeding prior to and at sentencing to negate the allegations of the petitioner that he was incompetent to stand trial in 1964. The defendant was also given the opportunity to controvert the psychiatrists’ reports and, accordingly, it was not necessary to have a formal motion of confirmation." Upon the present record' the trial court did not have before it any information sufficient to require a hearing on its own motion as to the defendant’s competency at the time he pled guilty. (Cf. People v. Drake, 15 1ST Y 2d 626; People v. Nickerson, 1 N Y 2d 815.) Upon the present record there is nothing of substance to indicate that the defendant was incompetent at the time he pled guilty. Order affirmed. Herlihy, P. J., Reynolds, Staley, Jr., Greenblott and Cooke, JJ., concur in memorandum by the court.